Name: Commission Regulation (EEC) No 3540/84 of 17 December 1984 re-establishing the levying of customs duties on certain hat-forms, plateaux and manchons of felt, of fur felt or felt of wool and fur, falling within subheading 65.01 A, originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 330/20 18 . 12 . 84Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3540/84 of 17 December 1984 re-establishing the levying of customs duties on certain hat-forms, plateaux and manchons of felt, of fur felt or felt of wool and fur, falling within subheading 65.01 A, originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3569/83 apply 1984, imports of these products into the Community originating in Brazil reached the reference base in question after being charged thereagainst ; whereas the exchange of information organized by the Commis ­ sion has demonstrated that continuance of the prefe ­ rence threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Brazil , HAS ADOPTED THIS REGULATION : Article 1 As from 21 Dezember 1984, the levying of customs duties , suspended pursuant to Council Regulation (EEC) No 3569/83 , shall be re-established on imports into the Community of the following products origi ­ nating in Brazil : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3569/83 of 16 December 1983 applying generalized tariff preferences for 1984 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 13 thereof, Whereas , pursuant to Article 1 of that Regulation , duties on the products listed in Annex B originating in each of the countries or territories listed in Annex C shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 1 2 ; Whereas, as provided for in Article 12, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes , or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 150 % of the highest maximum amount valid for 1980 ; Whereas, in the case of certain hat-forms, plateaux and manchons of felt, of fur felt or felt of wool and fur , falling within subheading 65.01 A the reference base is fixed at 283 000 ECU ; whereas , on 14 December Description CCT heading No 65.01 (NIMEXE code 65.01-10) Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims, plateaux and manchons (including slit manchons), of felt : A. Of fur felt or of felt of wool and fur Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 December 1984. For the Commission Karl-Heinz NARJES Member of the Commission V ) Of No L 362, 24 . 12 . 1983 , p. 1 .